Citation Nr: 0014274	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 258	)	DATE
	)
	)
                                       
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection (on an accrued basis) 
for metastatic small cell carcinoma, basal cell skin cancer 
and/or squamous cell skin cancer in situ as a result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in October 1996, served on active duty 
from April 1944 to November 1949, and from November 1953 to 
November 1965.  The appellant in this matter is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At the time of his death, the veteran 
had a claim pending for service connection for skin cancer as 
a result of exposure to ionizing radiation.  In August 1997, 
the RO denied the appellant's claim service connection on an 
accrued basis as well as her claim for service connection for 
the cause of death of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996 with the 
immediate cause of death identified as metastatic small cell 
carcinoma due to (or as a consequence of) small cell carcinoma 
of uncertain primary.  The approximate interval between onset 
and death was approximately nine months.

2.  The veteran participated in Operations CROSSROADS and 
SANDSTONE, and was exposed to no more than 0.2 rem gamma of 
ionizing radiation with a 50- year committed dose equivalent 
to the lungs of less than 0.1 rem.  He had no neutron 
exposure.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  Metastatic small cell carcinoma of uncertain primary 
lesion (but possible primary lesion of Merkel cell cancer or 
occult lung cancer), basal cell skin cancer and squamous cell 
skin cancer in situ were first manifested many years after 
service.

5.  The VA Chief Public Health and Environmental Hazards 
Officer opined in August 1997 that it was unlikely that the 
veteran's metastatic small cell carcinoma (to include 
possible primary lesion of Merkel cell cancer or occult lung 
cancer), basal cell cancer or squamous cell cancer in situ 
could be attributed to his in- service exposure to radiation.

6.  The VA Director of Compensation and Pension Service 
indicated in August 1997 that there was no reasonable 
possibility that the veteran's metastatic small cell 
carcinoma, basal cell cancer or squamous cell cancer in situ 
could be attributed to his in- service exposure to radiation.

7.  Medical opinion fails to link the veteran's metastatic 
small cell carcinoma (to include possible primary lesion of 
Merkel cell cancer or occult lung cancer), basal cell cancer 
or squamous cell cancer in situ to active service, to include 
his exposure to ionizing radiation.

8.  Medical opinion fails to link the cause of the veteran's 
death to active service, to include his exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  Metastatic small cell carcinoma, basal cell cancer or 
squamous cell cancer in situ was not incurred in service, and 
may not be presumed to have been incurred in service as a 
result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5121 (West 1991); 38 C.F.R. 
§§ 3.309, 3.311, 3.1000 (1999).

2.  Service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

The appellant contends that the veteran's exposure to 
ionizing radiation in service caused him to develop his 
various skin cancers, to include possible primary lesion of 
Merkel cell cancer or occult lung cancer, which manifested 
themselves many years thereafter.  She also contends that his 
cause of death is attributable to his periods of active 
service, to include his exposure to ionizing radiation.

At the time of his death, the veteran had pending a claim for 
service connection for skin cancer as a result of exposure to 
ionizing radiation.  He reported in- service exposure to 
ionizing radiation on several different occasions.  First, he 
witnessed three atmospheric tests during Operation CROSSROADS 
while assigned to Task Force 7 aboard the U.S.S. SHANGRI-LA.  
At this time, he was in close proximity to drone planes which 
were flown through the mushroom clouds.  He specifically 
recalled that radiation emanated from the drone planes caused 
the Geiger counters to respond with very loud and rapid 
clicks.  Second, he witnessed four to five atmospheric tests 
during Operation SANDSTONE while assigned to Communications 
Task Force 7.3 aboard the U.S.S. BAIROKO.  At this time, he 
recalled that weather changes blew the radiation clouds over 
to the island where he was stationed.  He was not issued a 
film badge, but recalled that high ranking officers, 
scientists and damage control personnel were issued badges.  
He further recalled witnessing the airbursts from a distance 
of 10- 11 miles with advancement into the area several hours 
later.

The veteran served on active duty from April 1944 to November 
1949, and from November 1953 to November 1965.  His service 
records confirm that he participated in Operation CROSSROADS 
while serving aboard the U.S.S. SHANGRI-LA (CV38) as part of 
Joint Task Force One.  His participation involved Test ABLE 
on July 1, 1946 and Test BAKER on July 25, 1946 conducted at 
Bikini Atoll Islands.  He also participated in Operation 
SANDSTONE from February 28, 1948 to May 21, 1948 while 
stationed aboard the U.S.S. BAIROKO (CVE-115).  During the 
course of his active service, he received treatment for minor 
skin abnormalities, such as kerato- acanthoma, sebaceous cyst 
and verrucal- like lesion on the back, but there was no 
treatment or diagnosis of skin cancer or lung cancer.  His 
October 1965 discharge examination, which included chest x- 
ray examination, indicated a "normal" clinical evaluation 
of the skin, lymphatics, lungs and chest.

Post- service, a January 1970 quadrennial reserve examination 
showed a "normal" clinical evaluation of the skin, 
lymphatics, lungs and chest.  At this time, the veteran 
denied a history of over- exposure to radioactive substances.  
His private physician first treated him for lesion on the 
back in December 1994 which, by pathology report, was shown 
to have been a benign irritated keratosis.  He was next seen 
in January 1996 with complaint of severe pain and enlarged 
lymph node under the right axilla.  He was given an initial 
diagnosis of undifferentiated metastatic small cell carcinoma 
following an excisional biopsy.  A special marker study 
showed a pattern favoring a neuroendocrine carcinoma of skin 
origin (Merkel cell carcinoma).  However, a hematologist 
indicated opinion that the site of origin was most likely an 
occult lung primary (ordinary oat cell cancer).  
Subsequently, the cancer metastasized to other parts of the 
body, but the primary lesion was not identified.  He further 
received treatment for squamous cell carcinoma in situ of the 
left leg and basal cell carcinoma on the forehead which, 
according to one physician, was unrelated to his metastatic 
small cell carcinoma.  His records revealed a remote history 
of cigarette smoking and long- term use of chewing tobacco.

The veteran died on October [redacted], 1996, with the immediate 
cause of death, as noted on his Death Certificate, identified as 
metastatic small cell carcinoma due to (or as a consequence 
of) small cell carcinoma of uncertain primary.  The 
approximate interval between onset and death was 
approximately nine months, and the manner of death was 
determined to be "natural."  No autopsy was performed.

Research conducted by the Defense Nuclear Agency (DNA) 
confirmed that the veteran participated in both Operations 
CROSSROADS and SANDSTONE.  During Operation CROSSROADS, he 
served as a Radioman Third Class (RM3) with Joint Task Force 
1 aboard the U.S.S. SHANGRI-LA.  He was stationed at a 
distance of 43.8 nautical miles from Shot ABLE on July 1, 
1946, and 40 nautical miles from Shot BAKER on July 25, 1946.  
The SHANGRI-LA, which supported drone aircraft, operated in 
uncontaminated waters and did not encounter airborne 
contaminants.  There was one F6F drone (Blue Dog 3) which 
returned to the SHANGRI-LA on July 9 with an approximate 
intensity of 0.4 milliroentgens per hour (mR/hr).  This same 
drone measured an approximate reading of less than 5 mR/hr 
following its return from Shot BAKER.  The other drones were 
not sufficiently contaminated to warrant consideration.

The appellant also served as a Radioman Second Class with 
Joint Task Force 7 aboard the U.S.S. BAIROKO during Operation 
SANDSTONE.  He was stationed at a distance of 16.5 nautical 
miles from Shot X- RAY on April 15, 1948, 13.5 nautical miles 
from Shot YOKE on May 1, 1948 and 8.5 nautical miles from 
Shot ZEBRA on May 15, 1948.  The U.S.S. BAIROKO did encounter 
airborne continuation with principal peak fallout intensities 
of 0.35 mR/hr for 40 hours from Shot X- RAY, 0.30 mR/hr for 
54 hours from Shot YOKE, and 0.04 mR/hr for 144 hours from 
Shot ZEBRA.  

In its literature, the DNA noted that film badges were only 
assigned to personnel or groups who generally had the 
greatest potential for exposure.  As such, a scientific dose 
reconstruction was calculated to represent the most probable 
film badge equivalent exposure for similarly situated 
personnel.  In general, the calculated dose included low- 
level radiation exposure contributed by living aboard ships, 
contacting target vessels, boarding of target vessels, lagoon 
water and transit to the United States.  In the veteran's 
case, the DNA assumed that, as a generic crewmember, he 
remained topside 40 percent of the time and below deck 60 
percent of the time.  He spent 30 minutes per day in the 
vicinity of the contaminated drone.  He was exposed to 
residual radiation from Shots X-RAY, YOKE and ZEBRA.

Based upon the above mentioned scenario and assumptions, DNA 
calculated the veteran's total neutron radiation dose 
exposure was 0.00 rem, and his gamma radiation dose exposure 
during Operation CROSSROADS and SANDSTONE were 0.03 rem and 
0.038 rem, respectively.  He also accrued less than an 
additional 0.01 rem while aboard the ships.  He was given an 
upper bound estimate of 0.2 rem gamma.  He had no potential 
for accrual of dose from internally deposited emitters during 
CROSSROADS.  However, he inhaled resuspended fallout for an 
approximate 100- hour period from shots X-RAY, YOKE and 
ZEBRA.  His calculated internal dose to the lungs as a result 
of fallout was 0.016 rem of which 0.001 rem was from 
resuspended fallout.  His 50- year committed dose equivalent 
to the lungs as a result of his participation in Operation 
CROSSROADS and SANDSTONE was less than 0.1 rem.  As a 
reference point, federal guidelines permitted radiation 
workers to be exposed 5 rem of external exposure per year.

An information sheet entitled Cancer Facts, authored by the 
National Cancer Institute and National Institutes for Health, 
describes Merkel cell cancer, also called neuroendocrine 
cancer of the skin or trabecular cancer, as a rare type of 
cancer which developed on or just beneath the skin.  The 
cause of Merkel cell cancer was unknown, but occurred most 
often in individuals between the ages of 60 and 80.  This 
cancer grew rapidly and often metastasized to other parts of 
the body, to include the lymph nodes near the tumor as well 
as the liver, bone, lungs and brain.

In a memorandum dated in August 1997, the VA Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's metastatic small cell carcinoma, 
basal cell cancer or squamous cell cancer in situ could be 
attributed to his in- service exposure to radiation.  In so 
holding, the memorandum noted that the veteran died of 
metastatic small cell carcinoma of uncertain primary, but 
that possible primary lesion of occult lung cancer or Merkel 
cell carcinoma had been considered.  He also had diagnoses of 
basal cell cancer and squamous cell skin cancer in situ.  His 
DNA calculations indicated an external dose of 0.1 rem gamma 
with an upper bound of 0.2 and an internal 50- year committed 
dose equivalent to the lungs of less than 0.1 rem gamma.

In support of the opinion, the memorandum noted that exposure 
to 4.3 rads or less at age 20 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was least as likely as not that lung cancer was related to 
exposure to ionizing radiation.  CIRRPC Science Panel Report 
Number 6, 1988, page 29, was cited as the basis of the 
opinion.  His smoking history was unknown, but it was noted 
that the screening dose for a smoker would modify the 
estimate somewhat but not probably below a calculated value 
of 4 rads for non- smokers.  Information in Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pages 267 to 278.  The CIRRPC report did not provide 
screening doses for Merkel cell carcinoma or other skin 
cancers.  Skin cancer was usually attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell carcinomas had also been reported in 
skin which received estimated doses of 9- 12 rads in margins 
of irradiated areas.  BEIR V, pages 325 to 327.  Ionizing 
radiation was not specifically listed as a risk factor for 
Merkel cell carcinoma in major textbooks such DeVita et al., 
Cancer, 5th edition, 1997, page 1905; Holland et al., Cancer 
Medicine, 4th edition, 1997, page 2456; and Arnold et al, 
Andrews' Diseases of the Skin, 8th edition, 1990, page 791.

By letter dated in August 1997, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the veteran's metastatic small 
cell carcinoma, basal cell cancer or squamous cell cancer in 
situ could be attributed to his in- service exposure to 
radiation.

II.  Service connection - skin cancer

The Board finds that the following facts render both the 
cause of death and the service connection claims well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The veteran 
participated in atmospheric nuclear tests when he was in 
service.  According to the medical evidence, the likely cause 
of his death was a radiogenic disease, namely, skin cancer.  
38 C.F.R. § 3.311 provides a link between his exposure to 
ionizing radiation in service and the development of the 
fatal cancer.  

The Board also finds that all necessary development of the 
record has been undertaken.  VA has received radiation dose 
information from the DNA and obtained medical opinion from 
the VA Chief Public Health and Environmental Hazards Officer.  
Additionally, all relevant clinical records identified by the 
appellant as pertinent to her claim on appeal have been 
obtained.  The record does not reveal any further evidence 
which may be available concerning the claim on appeal, and 
the evidence of record is sufficient to decide the case.  The 
Board accordingly finds that the duty to assist her has been 
satisfied.  38 U.S.C.A. § 5107 West 1991).

Where death occurred on or after December 1, 1962, periodic 
monetary benefits authorized under laws administered by VA, 
to which a payee was entitled at his death, due and unpaid 
for a period not to exceed 2 years prior to the last day of 
entitlement will, upon the death of such person, be paid to 
his spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1999).

Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. 
§ 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or 
in certain cases presumptive, service connection.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  In this case, the 
veteran's established diagnoses of metastatic small cell 
carcinoma, basal cell cancer and squamous cell cancer in situ 
are not subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  Additionally, the 
considered diagnoses of Merkel cell carcinoma and lung cancer 
as the primary lesion for metastatic small cell carcinoma are 
also not among the presumptive diseases under 38 C.F.R. 
§ 3.309(d).  However, these forms of cancer are subject to 
service connection as "radiogenic" diseases under the 
provisions of 38 C.F.R. § 3.311(b)(2).  

In order for the disease processes of skin cancer and lung 
cancer to be service connected under 38 C.F.R. §§ 3.311, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his cancers were first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b) (1999).  The veteran, through his 
participation in Operation CROSSROADS and SANDSTONE, is 
deemed to have been a radiation-exposed veteran, as defined 
by VA law and regulations.  38 C.F.R. § 3.309(d)(3) (1999).  
His private medical records show that his cancers were first 
manifested more than five years from his in- service 
exposure.

A DNA reconstruction reveals that the veteran was exposed to 
no more than 0.2 rem gamma of ionizing radiation with a 50- 
year committed dose equivalent to the lungs of less than 0.1 
rem during his period of active service.  He had no neutron 
exposure.  His private clinical records show that was 
diagnosed with metastatic small cell carcinoma following the 
discovery of tumor in the right axilla in 1996.  The primary 
lesion was not identified, but diagnoses of Merkel cell 
carcinoma and occult lung cancer were considered.  He was 
subsequently treated for unrelated disease processes of basal 
cell cancer and squamous cell cancer in situ.  In August 
1997, the VA Chief Public Health and Environmental Hazards 
Officer opined that it was unlikely that the veteran's 
cancers could be attributed to his in- service exposure to 
radiation.  The VA Director of Compensation and Pension 
Service concurred in this opinion.  There is no medical 
evidence of record which shows a causal connection between 
the veteran's cancers and his in- service exposure.  Based 
upon the foregoing, the Board finds, by a preponderance of 
the evidence, that the veteran's metastatic small cell 
carcinoma (to include possible primary lesion of Merkel cell 
cancer and occult lung cancer), basal cell cancer and 
squamous cell cancer in situ were not caused by his exposure 
to ionizing radiation in service.  Accordingly, the claim 
under 38 C.F.R. § 3.311 must be denied.

Nonetheless, service connection for any disease or disability 
may also established under the general laws and regulations 
governing VA compensation entitlement.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133 (West 1991).  See Combee v. Brown, 34 F 3d. 
1039 (Fed.Cir. 1994).  A well grounded claim for service 
connection requires evidence of 1) a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and 3) a nexus, or link, between the in- service disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  A 
malignant tumor that is manifested to a degree of 10 percent 
or more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, there is no evidence that the veteran's 
metastatic small cell carcinoma (to include possible primary 
lesion of Merkel cell cancer and occult lung cancer), basal 
cell cancer and squamous cell cancer in situ were present 
until many years after his separation from service.  There is 
no medical evidence linking these disease processes to 
service.  In the absence of competent evidence linking his 
cancers to service, the claim for service connection must be 
denied.

In the present case, the appellant contends that a causal 
relationship, or nexus, exists between the veteran's in- 
service exposure to ionizing radiation and his cancers.  The 
veteran had voiced similar argument during his lifetime.  
Generally, laypersons are deemed competent to describe 
symptomatology and factual information within their personal 
knowledge and observation, but they are not competent to 
render a scientific or medical opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  To the extent that the 
informational sheet entitled Cancer Facts offers any support 
to the claim on appeal, such information, in and of itself, 
is of little probative value.  See Sacks v. West, 11 Vet.App. 
314 (1998).

III.  Service connection - cause of death

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1997); 38 C.F.R. § 3.312 (1999).  
At the time of the veteran's death, service connection was 
not in effect for any disease or disability.  There is no 
competent medical evidence of record that the veteran's 
metastatic small cell carcinoma (to include possible primary 
lesion of Merkel cell cancer and occult lung cancer), which 
has been determined to have caused his death, was present 
until many years after his separation from service.  For the 
reasons set forth previously, the more probative medical 
evidence does not link the fatal cancer to the veteran's 
exposure to ionizing radiation in service.  Accordingly, the 
evidence predominates against the cause of death claim. 


ORDER

Service connection (on an accrued basis) for metastatic small 
cell carcinoma, basal cell skin cancer and/or squamous cell 
skin cancer in situ as a result of exposure to ionizing 
radiation is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

